Opinion filed April 23, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-06-00258-CV
                                          __________

        MATBON, INC. AND WILLIAM EDGAR HUTTON, Appellants

                                                V.

                       DENNIS AND DEBRA GRIES, Appellees


                               On Appeal from the 29th District Court

                                      Palo Pinto County, Texas

                                   Trial Court Cause No. C40959


                               MEMORANDUM OPINION
       The parties have filed in this case an agreed motion to dismiss. The parties state that they
have reached a settlement and that this settlement has no effect on the opinion previously issued in
this case. The motion is granted, and the appeal is dismissed.




April 23, 2009                                               PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.